Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 02/23/2022 for application number 16/857,383. Claims 1-20 have been amended. Applicant’s amendments have overcome the claim objections identified in the previous office action. Claims 1-20 are pending.

Reason for Allowance
Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Matsumura et al. (WO 2020209281 A1; hereinafter “Matsumura”) 
Yao et al. (WO 2020199956 A1; hereinafter “Yao”)
Chen et al. (WO 2019127197 A1; US 20200119953 A1; hereinafter “Chen”)

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“receiving, by a wireless device, one or more radio resource configuration messages indicating: a plurality of control resource set (CORESET) groups for a cell, wherein each of the plurality of CORESET groups comprises a plurality of CORESETS.
receiving, via a CORESET of a CORESET group of the plurality of CORESET groups, a downlink control information (DCI) comprising an SRS resource indication (SRI) field for transmission of an uplink signal; 
determining an SRS resource set, from the plurality of SRS resource sets, corresponding to the CORESET group comprising the CORESET”
In contrast, the closest prior art, Matsumura, discloses a method comprising: receiving, by a wireless device, one or more radio resource configuration messages indicating: a plurality of control resource set (CORESET) groups for a cell (P. 3, Lines 36-38; P. 16, Lines 20-25.), and a plurality of sounding reference signal (SRS) resource sets for the cell (P. 3, Lines 7-14); receiving, a downlink control information (DCI) comprising resource assignments and an SRS resource indication (SRI) index for an uplink channel of the cell (P. 3, Lines 7-17; P. 12, Lines 36-38; P. 6, Lines 13-19); determining an SRS resource set, from the plurality of SRS resource sets; determining an SRS resource from the SRS resource set based on the SRI (P. 11, Lines 41-43 and Fig. 4; P.12, Lines 26-38); and transmitting the uplink channel with a spatial domain filter determined based on the SRS resource (P. 5, Lines 36-38; P. 10, Lines 31-33). But, as argued persuasively by the applicant, “Matsumura describes an SRS resource corresponding to an SRS group. However, Matsumura fails to disclose or suggest at least the features of "a plurality of control resource set (CORESET) groups for a cell, wherein each of the plurality of CO RESET groups comprises a plurality of CORESETS; ... determining an SRS resource set, from the plurality of SRS resource sets, corresponding to the CORESET group comprising the CORESET," as recited by amended independent claim 1”. 
Yao discloses wherein each of the plurality of CORESET groups correspond to a respective one of the plurality of SRS resource sets (P. 11, Lines 30-35; P. 24, Lines 21-24). But, as argued persuasively by the applicant, “Yao describes each individual CORESET (not a CORESET group) corresponding to each respective SRS resource set. Accordingly, Yao fails to disclose or suggest at least the features of "a plurality of control resource set (CORESET) 
Chen also does not disclose the claimed features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claims 11 and 20 mutatis mutandis.  Accordingly, claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471